EXHIBIT 10.4

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of the date of
the last party to sign below by and between Farmland Partners Inc., a Maryland
corporation (the “Company”), and Jesse J. Hough (“Consultant”), an individual.
The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the parties agree as follows:

 

1.                                      Term. The term of this Agreement will
commence on the date of the completion of the initial public offering of the
Company’s common stock (the “Effective Date”) and will continue for an initial
period of two years (the “Initial Term”).  Commencing with the last day of the
Initial Term, and on each subsequent anniversary of such date, the term of this
Agreement shall be automatically extended for successive one-year periods. 
Notwithstanding the foregoing, the Services (as defined herein) may be earlier
terminated in accordance with the provisions of Section 3 hereof. The period of
time between the Effective Date and the termination of this Agreement shall be
referred to herein as the “Consulting Term”).

 

2.                                      Services and Compensation.

 

2.1.                            Services. Consultant will consult with and
advise the Company on matters and/or perform services relating to business
strategies and related matters, including asset underwriting, asset acquisitions
and accounting matters, as well as other matters reasonably requested of
Consultant by the Company during the Consulting Term (the “Services”).

 

2.2.                            Fees. For Consultant’s performance in accordance
with the terms and conditions of this Agreement, the Company agrees to pay
Consultant an annual fee of $75,000 (the “Annual Fee”). The Annual Fee payable
to Consultant pursuant to this Agreement shall be payable in four equal
quarterly installments within thirty days after each fiscal quarter, with the
exception of the first payment hereunder, which shall be pro-rated for the
period commencing on the Effective Date and ending on the last day of the fiscal
quarter in which the Effective Date occurs.

 

2.3.                            Equity Compensation. Consultant will be eligible
to receive grants of equity awards from the Company under its 2014 Equity
Incentive Plan (the “2014 Plan”) or other equity compensation plans the Company
adopts in the future. Any grants of equity awards to Consultant will be at the
discretion of the Board of Directors of the Company (the “Board”), the
Compensation Committee of the Board (the “Compensation Committee”) or such other
committee or person to whom authority to grant equity awards under the plan has
been delegated (each a “Delegatee”).  The Board, Compensation Committee or
Delegatee, as the case may be, shall determine (i) the type or types of equity
awards (if any) to be made to Consultant; (ii) the number of shares of the
Company’s common stock subject to any equity award; (iii) the terms and
conditions of each equity award (including, but not limited to, the exercise
price of any stock option, the nature and duration of any restriction or
condition (or provision for lapse thereof) relating to the vesting, exercise,
transfer, or forfeiture of an award or the shares of the Company’s common stock
subject thereto, and the treatment of an award in the event of a change in
control or other transaction); (iv) prescribe the form of each award agreement

 

--------------------------------------------------------------------------------


 

evidencing an equity award; and (v) amend, modify, or supplement the terms of
any outstanding equity award.

 

3.                                      Termination. Notwithstanding any other
provision of this Agreement, either the Company or Consultant may terminate this
Agreement and the Services for any reason or no reason, and such termination
shall be effective on the earlier of the 90th day after written notice of such
termination is provided to the other party in accordance with Section 8.4, and
the date the Consulting Term would have ended had no termination notice been
provided; provided, however, that the Company may immediately terminate (without
any prior notice) this Agreement and the Services for “Cause” under the
following circumstances: (i) Consultant’s continued failure to substantially
perform duties, or gross negligence or willful misconduct in connection with the
performance of the Services to the Company or an affiliate of the Company;
(ii) conviction or plea of guilty or nolo contendere of a felony or a
misdemeanor with respect to which fraud or dishonesty is a major element;
(iii) Consultant’s conviction of any other criminal offense involving an act of
dishonesty intended to result in substantial personal enrichment of Consultant
at the expense of the Company or an affiliate of the Company; or
(iv) Consultant’s material breach of any Company policy or term of this
Agreement or any other employment, consulting or other services,
confidentiality, intellectual property or non-competition agreements, if any,
between Consultant and the Company or an affiliate of the Company.

 

4.                                      Section 280G.

 

4.1                               Parachute Limitation.  If Consultant is a
“disqualified individual,” as defined in Section 280G(c) of the Internal Revenue
Code of 1986, as amended (the “Code”), then, notwithstanding any other provision
of this Agreement or of any other agreement, contract, or understanding
heretofore or hereafter entered into by Consultant with the Company (“Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to Consultant,
whether or not such compensation is deferred, is in cash, or is in the form of a
benefit to or for Consultant (“Benefit Arrangement”), any right to exercise,
vesting, payment or benefit to Consultant under this Agreement shall be reduced
or eliminated:

 

(a)                to the extent that such right to exercise, vesting, payment,
or benefit, taking into account all other rights, payments, or benefits to or
for Consultant under this Agreement, all Other Agreements, and all Benefit
Arrangements, would cause any exercise, vesting, payment or benefit to
Consultant under this Agreement to be considered a “parachute payment” within
the meaning of Code Section 280G(b)(2) as then in effect (a “Parachute
Payment”); and

 

(b)                if, as a result of receiving such Parachute Payment, the
aggregate after-tax amounts received by Consultant from the Company under this
Agreement, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by Consultant without
causing any such payment or benefit to be considered a Parachute Payment.

 

2

--------------------------------------------------------------------------------


 

4.2                               Order of Reduction.  The Company shall
accomplish such reduction by first reducing or eliminating any cash payments
(with the payments to be made furthest in the future being reduced first), then
by reducing or eliminating any accelerated vesting of performance awards, then
by reducing or eliminating any accelerated vesting of options or stock
appreciation rights, then by reducing or eliminating any accelerated vesting of
restricted stock or stock units, then by reducing or eliminating any other
remaining Parachute Payments.

 

5.                                      Section 409A.  The intent of the parties
is that any payments and benefits under this Agreement comply with (or qualify
for an exemption from) Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted accordingly. 
To the extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Consultant and the Company of the applicable provision without
violating the provisions of Code Section 409A.  In no event whatsoever shall the
Company or any affiliate be liable for any additional tax, interest or penalty
that may be imposed on Consultant by Code Section 409A or damages for failing to
comply with Code Section 409A.

 

6.                                      Covenants of Consultant.

 

6.1.                            Covenant Against Conflicting Obligations; Other
Covenants. Consultant acknowledges that (i) the principal business of the
Company (which, for purposes of this Section 6 (and any related enforcement
provisions hereof), expressly includes its successors and assigns), is the
ownership, acquisition and management of agricultural real estate (the
“Business”); (ii) the Company is one of a limited number of entities that have
developed such a business; (iii) Consultant’s work for the Company will give him
access to the confidential affairs and proprietary information of the Company;
(iv) the covenants and agreements of Consultant contained in this Section 6 are
essential to the business and goodwill of the Company; and (v) the Company would
not have entered into this Agreement but for the covenants and agreements set
forth in this Section 6. Accordingly, Consultant covenants and agrees that:

 

(a)                By and in consideration of the fees and benefits to be
provided by the Company hereunder and further in consideration of Consultant’s
exposure to the proprietary information of the Company, Consultant covenants and
agrees that, during the Consulting Term, he shall not in the United States, or,
if and to the extent that the Business is Actively Conducted (as defined below)
outside of the United States, in the applicable non-U.S. locations, directly or
indirectly, (i) offer to any person, corporation, partnership or other entity
(other than the Company or its Controlled Affiliates) the opportunity to acquire
any agricultural real estate without first presenting such opportunity to the
Company; (ii) render any consulting or similar services to any person,
corporation, partnership or other entity (other than the Company or its
Controlled Affiliates) engaged in any element of the Business if such person,
corporation, partnership or other entity has assets of greater than
$25,000,000.00 (a “Competing Business”); or (iii) become interested in any
Competing Business as a partner, member, manager, shareholder, principal, agent,
employee or trustee; provided, however, that, (i) a Competing Business shall not
include any of the corporations, partnerships or other entities listed on
Schedule 1 hereto; (ii) notwithstanding anything in this Section 6.1(a) to the
contrary, Consultant or entities controlled

 

3

--------------------------------------------------------------------------------


 

by him may acquire, or offer to Paul A. Pittman or entities controlled by
Mr. Pittman, agricultural real estate in the townships covered by the Company’s
Homestead Exemption Policy as then in effect, subject to the aggregate annual
limitations set forth therein; and (iii) notwithstanding anything in this
Section 6.1(a) to the contrary, Consultant may own or acquire or otherwise
invest in, directly or indirectly, securities of any entity, solely for
investment purposes and without participating in the business thereof, if
(A) such securities are traded on any national securities exchange or in the
over-the-counter market, (B) Consultant is not a controlling person of, or a
member of a group which controls, such entity and (C) Consultant does not,
directly or indirectly, own 5% or more of any class of securities of such
entity.  For purposes of this Agreement, the term “Actively Conducted” shall
mean that the Company actually owns or manages agricultural real estate in the
specified location, or has entered into a binding agreement, or a letter of
intent, a term sheet, an agreement in principle, or any similar non-binding
agreement (which non-binding agreement has not been terminated or expired of its
own terms), to purchase or manage agricultural real estate in the specified
location. “Controlled Affiliates” shall mean any and all entities that the
Company directly or indirectly controls; provided that, if after the date hereof
there is a reorganization of the Company and a new holding company is
established over, and has control of, the Company, then “Controlled Affiliates”
shall also include such holding company and any affiliates that are controlled
by such new parent.

 

(b)                During and after the Consulting Term, Consultant shall keep
secret and retain in strictest confidence, and shall not use for his benefit or
the benefit of others, except in connection with the business and affairs of the
Company and its Controlled Affiliates, all confidential matters relating to the
Business and the business of any of its Controlled Affiliates and to the Company
and any of its Controlled Affiliates, learned by Consultant heretofore or
hereafter directly or indirectly from the Company or any of its Controlled
Affiliates, including, without limitation, information with respect to
(i) sources and non-public methods of raising capital, (ii) non-public
information related to joint ventures, institutional funds and the partners or
other investors therein, and (iii) any other material, non-public information
(the “Confidential Company Information”); and shall not disclose such
Confidential Company Information to anyone outside of the Company except
(w) with the Company’s express written consent, (x) Confidential Company
Information which is at the time of receipt or thereafter becomes publicly known
through no wrongful act of Consultant or is received from a third party not
under an obligation to keep such information confidential and without breach of
this Agreement, (y) as required by law or legal process (provided that
Consultant shall give the Company reasonable prior written notice of disclosure
under this clause (y)), and (z) for disclosures to counsel in the context of
seeking legal advice where counsel agrees, for the benefit of the Company, to be
bound by the restrictions of this sentence.

 

(c)                 During the Consulting Term, Consultant shall not, without
the Company’s prior written consent, directly or indirectly (i) solicit or
encourage to leave the employment or other service of the Company, or any of its
Controlled Affiliates, any employee or independent contractor of the Company, or
(ii) publish any statement or make any statement under circumstances reasonably
likely to become public that is critical of the Company or any of its Controlled
Affiliates, or in any way adversely affecting or otherwise maligning the
Business or the reputation of the Company or any of its Controlled Affiliates
(provided that nothing in this sentence is intended to prevent Consultant from
including in his pleadings or from his testimony

 

4

--------------------------------------------------------------------------------


 

any truthful matter to the extent necessary to defend against any claim by the
Company or a third party against Consultant, or to prosecute any claim against
the Company for a breach of this Agreement).

 

(d)                All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof), whether visually
perceptible, machine-readable or otherwise, made, produced or compiled by
Consultant or made available to Consultant concerning the business of the
Company or its Controlled Affiliates, (i) shall at all times be the property of
the Company (and, as applicable, any Controlled Affiliates) and shall be
delivered to the Company at any time upon its request, and (ii) upon the
termination of this Agreement, shall be immediately returned to the Company.

 

6.2.                            Rights and Remedies upon Breach. Consultant
acknowledges and agrees that any breach by him of any of the provisions of
Section 6.1 (the “Restrictive Covenants”) would result in irreparable injury and
damage for which money damages would not provide an adequate remedy. Therefore,
if Consultant breaches, or threatens to commit a breach of, any of the
provisions of Section 6.1, the Company and its Controlled Affiliates shall have,
in addition to, and not in lieu of, any other rights and remedies available to
the Company and its Controlled Affiliates under law or in equity (including,
without limitation, the recovery of damages), the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages), including, without limitation, the right to
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.

 

7.                                      Independent Contractor; Benefits.

 

7.1.                            Independent Contractor. It is the express
intention of the Company and Consultant that Consultant perform the Services as
an independent contractor to the Company. Nothing in this Agreement shall in any
way be construed to constitute Consultant as, nor shall Consultant as a result
of this Agreement be deemed to be, an agent, employee or representative of the
Company. Without limiting the generality of the foregoing, Consultant is not
authorized to bind the Company to any liability or obligation or to represent
that Consultant has any such authority. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement. Consultant agrees to and acknowledges the
obligation to pay all self-employment and other taxes on such income.

 

7.2.                            Benefits. The Company and Consultant agree that
Consultant will receive no Company-sponsored benefits from the Company, other
than those benefits noted in Section 2.3. If Consultant is reclassified by a
state or federal agency or court as Company’s employee, Consultant will become
an employee and will receive no benefits from the Company, other than those
benefits noted in Section 2.3 and except those mandated by state or federal law,
even if by the terms of benefit plans or programs of the Company in effect at
the time of such reclassification, Consultant would otherwise be eligible for
such benefits.

 

5

--------------------------------------------------------------------------------


 

8.                                      Other Provisions.

 

8.1.                            Severability. Consultant acknowledges and agrees
that (i) he has had an opportunity to seek advice of counsel in connection with
this Agreement and (ii) the Restrictive Covenants are reasonable in geographical
and temporal scope and in all other respects. If it is determined that any of
the provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the portions determined to be
invalid or unenforceable.

 

8.2.                            Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of Consultant’s
covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
geographical scope of such provision, then, after such determination has become
final and unappealable, the scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

 

8.3.                            Controversies and Claims. Any controversy or
claim arising out of or relating to this Agreement or the breach of this
Agreement that is not resolved by Consultant and the Company (or its Controlled
Affiliates, where applicable) shall be brought and resolved in the state or
federal courts located in Colorado, and the parties hereby consent to the
jurisdiction and venue of such courts for such purpose. Notwithstanding the
foregoing, any judgment of any such court may be enforced in any court of
competent jurisdiction.

 

8.4.                            Notices. Any notice or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, telegraphed, telexed, sent by facsimile transmission or sent by
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed given when so delivered personally, telegraphed, telexed or sent by
facsimile transmission or, if mailed, five days after the date of deposit in the
United States mails as follows:

 

 

If to the Company, to:

Farmland Partners Inc.

8670 Wolff Court, Suite 240

Westminster, CO 80031

Attention: Chief Executive Officer

Facsimile: (720) 398-3238

 

 

 

 

with a copy to:

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Attention: Justin R. Salon

Facsimile: (202) 887-0763

 

 

6

--------------------------------------------------------------------------------


 

If to Consultant, to:

Jesse J. Hough
8670 Wolff Court, Suite 240
Westminster, CO 80031
Facsimile: (720) 398-3238

 

 

 

 

 

Any such person may by notice given in accordance with this Section 8.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

8.5.                            Entire Agreement. This Agreement contains the
entire agreement of the parties regarding the subject matter hereof and
supersedes all prior agreements, understandings and negotiations regarding the
same.

 

8.6.                            Waivers and Amendments. This Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

 

8.7.                            GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT
REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF COLORADO.

 

8.8.                            Assignment. This Agreement, and Consultant’s
rights and obligations hereunder, may not be assigned by Consultant; any
purported assignment by Consultant in violation hereof shall be null and void.
This Agreement, and the Company’s rights and obligations hereunder, may not be
assigned by the Company; any purported assignment by the Company in violation
hereof shall be null and void. Notwithstanding the foregoing, (i) in the event
of any sale, transfer or other disposition of all or substantially all of the
Company’s assets or business, whether by merger, consolidation or otherwise, the
Company may assign this Agreement and its rights hereunder, and (ii) the Company
may assign this Agreement to its Controlled Affiliates.

 

8.9.                            Withholding. The Company shall be entitled to
withhold from any payments or deemed payments any amount of tax withholding it
determines to be required by law.

 

8.10.                     Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, executors and legal representatives.

 

8.11.                     Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument. Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

 

7

--------------------------------------------------------------------------------


 

8.12.                     Survival. Anything contained in this Agreement to the
contrary notwithstanding, the provisions of Sections 3, 4, 5, 6.1(b), 6.2 and 8
(to the extent necessary to effectuate the survival of Sections 3, 4, 5,
6.1(b) and 6.2) of this Agreement shall survive termination of this Agreement
and any termination of the Services hereunder.

 

8.13.                     Existing Agreements. Consultant represents to the
Company that he is not subject or a party to any employment or consulting
agreement, non-competition covenant or other agreement, covenant or
understanding which might prohibit him from executing this Agreement or limit
his ability to fulfill his responsibilities hereunder.

 

8.14.                     Headings. The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

COMPANY:

 

 

 

FARMLAND PARTNERS INC.

 

 

 

By:

 

 

/s/ Luca Fabbri

 

 

Name: Luca Fabbri

 

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

Date:

April 16, 2014

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

/s/ Jesse J. Hough

 

Jesse J. Hough

 

Date:

April 16, 2014

 

[Signature Page to Consulting Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

American Agriculture Corporation

Pittman Hough Farms, LLC

PH Land, LLC

Cottonwood Valley Farms, LLC

Hough Farms

Astoria Farms

Pine Ridge Holdings, Inc.

Little Pine Ridge Feed Yard, Inc.

South Fulton Livestock, LLC

Hough Cattle Feeding, LLC

Schuyler Livestock, Inc.

PHS Farms, LLC

BPH Farms, LLC

 

--------------------------------------------------------------------------------